SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras completes drilling fifth well in Santos Basin pre-salt Iara area Rio de Janeiro, November 12, 2013 – Petróleo Brasileiro S.A. – Petrobras announces it has completed drilling the fifth exploratory well in the Santos Basin pre-salt Iara area, block BM-S-11. Well 3-RJS-715D (3-BRSA-1181D-RJS), informally known as Iara Alto Ângulo (‘Iara steep angle’), is located 225 km off the Rio de Janeiro coast, at a water depth of 2,128 meters. This well was drilled in the central area of the concession’s Discovery Evaluation Plan, some 4 km to the north of discovery well 1-RJS-656 (1-BRSA-618), informally known as Iara. The well was designed and executed with a sub-horizontal geometry and reached the total depth of 6,672m, after drilling approximately 900 meters of carbonate rock below the salt layer. A 310 meter hydrocarbon column was identified. The reservoirs feature characteristics that are similar to those found in discovery well (1-RJS-656, Iara), which was drilled vertically, and where good quality oil was identified (28º API). Given the geometry used in the well, a formation test will be conducted at the location to evaluate the productivity of the reservoirs. The consortium will proceed with the activities outlined in the Discovery Evaluation Plan approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). Petrobras is the operator of the consortium (65%) in partnership with BG E&P Brasil (25%) and Petrogal Brasil (10%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 12, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
